Citation Nr: 1821508	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans












ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to September 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that a July 2016 VA treatment record was received following the last adjudication by the RO in a January 2017 statement of the case.  The Board has reviewed this record and observes that it is not pertinent to the issue of an increased rating for bilateral hearing loss because that treatment record merely shows that the Veteran had his hearing aids cleaned and does not contain any audiometric testing.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2017).

The issue of an increased rating for tinnitus has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).






FINDING OF FACT

The weight of evidence shows that since August 20, 2013, the hearing loss in both ears has been manifested by level VIII hearing loss.


CONCLUSION OF LAW

Since August 20, 2013, the service-connected bilateral hearing loss has not met the criteria for an initial rating in excess of 50 percent.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Except for the age of the August 2015 VA examination, the Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In a March 2018 appellant's brief, the representative argued that the claim should be remanded for another VA examination if an increased rating cannot be granted because the VA examination is over 31 months old.  Neither the Veteran nor his representative has argued that the hearing loss has worsened since the August 2015 VA examination.  Moreover, there is no medical evidence showing a worsening of the hearing loss since the August 2015 VA examination.  The mere passage of time, without more, does not render an examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 147, 180 (2007).  Therefore, a new examination is not warranted.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

Analysis

In the August 2015 rating decision, the RO granted service connection for bilateral hearing loss effective August 20, 2013, and assigned a 50 percent disability rating effective that same date.  

Schedular consideration

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

At the August 2015 VA examination, the Veteran underwent both air conduction and bone conduction testing.  The examiner stated that an air conduction study is better than a bone conduction study to reflect the Veteran's hearing loss.  Therefore, the Board will use the air conduction testing to determine the level of the Veteran's hearing impairment.  The August 2015 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
75
70
75
61
LEFT
25
60
70
75
58

Puretone threshold averages were 61 decibels in the right ear and 58 decibels in the left ear.  The Veteran did not have an exceptional pattern of hearing impairment in the left ear because not all of the specified puretone thresholds are 55 decibels or higher in that ear and because the puretone threshold in that ear at 2000 Hertz was below 70 decibels.  The Veteran did, however, have an exceptional pattern of hearing impairment in the right ear because the puretone threshold at 1000 Hertz was below 30 decibels and the puretone threshold at 2000 Hertz was above 70 decibels.  

Speech discrimination scores at that time were 56 percent in the right ear and 48 percent in the left ear.  Without consideration of exceptional hearing impairment in the right ear, this examination report yielded numerical designations of VII in the right ear (average puretone decibel hearing loss of 58 to 65 decibels, with between 52 and 58 percent speech discrimination) and VIII in the left ear (average puretone decibel hearing loss of 58 to 65 decibels, with between 44 and 50 percent speech discrimination).  Using Table VIA, the numeric designation of the hearing impairment in the right ear based only on puretone threshold average is IV.  The higher numeric designation for hearing impairment in the right ear, VII, is elevated the next higher numeric designation, VIII.

Entering the category designations of VIII in the right ear and of VIII in the left ear into Table VII, a disability percentage evaluation of 50 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

The Veteran underwent VA audiometric testing in May 2016.  Speech recognition testing, however, used the Northwestern University Auditory Test Number Six (NU-6) instead of the Maryland CNC test.  Therefore, these speech discrimination scores cannot be used to determine the level of hearing impairment from that testing.  As such, the audiometric results cannot be used to determine the assignment of a disability rating under Diagnostic Code 6100.




Extra-schedular consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations, needing to regularly ask others to repeat themselves, and having to have everything at a louder volume.  All of these manifestations cause difficulties functioning in his work and social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

With respect to functional impairment due to difficulty hearing resulting from ringing in the ears, this symptom is not contemplated in the rating schedule to be a symptom associated with hearing loss, but is specifically indicated by the rating schedule to be a separately ratable disability.  This symptom is recognized in the rating schedule as symptoms of tinnitus (DC 6260) or Meniere's syndrome (DC 6205), which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected.  In this case, the Veteran is receiving a separate 10 percent disability rating for his service-connected tinnitus.

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Conclusion

In denying the Veteran's claims for initial increased ratings for bilateral hearing loss, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his bilateral hearing loss renders him unable to maintain substantially gainful employment since August 2013.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that an initial rating in excess of 50 percent for bilateral hearing loss since August 20, 2013, is warranted.  Therefore, the preponderance of the evidence is against the claim, and it  is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


